EXHIBIT 10(jj)

 

Handleman UK Limited

27 Leacroft Road

Birchwood

Warrington WA3 6PJ

 

For the attention of: Martin McCormick, Finance Director

 

Department   Credit Administration Reference:   M.Taplin/Handleman.   
Fax: + 44 20 7678 8604    Phone:    + 44 20 7678 5233    Date: 24 November, 2003

 

Dear Sirs,

 

Re: Uncommitted Facility

 

We write to advise you that we ABN AMRO Bank N.V., London Branch, (the “Bank”,
which expression shall include its successors and assigns), are prepared to make
available to Handleman UK Limited (the “Borrower”), an uncommitted facility (the
“Facility”) in a total principal amount of up to GBP12,000,000 (twelve million
pounds sterling) subject to the terms and conditions set out below.

 

1. Utilisation

 

Utilisation of the Facility may be by way of:

 

(a) Money market advances in sterling (“Advances”) for periods of up to 3
(three) months, interest rates to be agree upon utilisation; and/or

 

(b) Overdraft on the Borrower’s current account in sterling.

 

2. Purpose

 

The Facility is to be utilised by the Borrower for its general working capital
purposes.

 

3. Interest

 

Overdrafts shall carry interest payable monthly in arrears at the rate of 1.5%
(one point five per cent) per annum above the Bank’s Base Rate (as determined by
the Bank from time to time) and such interest shall be debited to the Borrower’s
current account at the end of each month.

 



--------------------------------------------------------------------------------

4. Conditions Precedent

 

The Facility will be available for utilisation when the Bank has received the
following documents in form and substance satisfactory to it:-

 

a) the enclosed duplicate of this letter with the Memorandum of Acceptance
thereon duly signed on the Borrower’s behalf; and

 

b) a certified copy of a resolution of the Borrower’s Board of Directors
approving the Facility and authorising a person or persons to (i) sign the
Memorandum of Acceptance and any other documents required hereunder and; (ii)
operate the Facility; and

 

c) authenticated specimen signatures of the person(s) specified in the above
mentioned board resolution; and

 

d) copies, certified as true and up to date by the Secretary of the Borrower, of
the Borrower’s Memorandum and Articles of Association and Certificate of
Incorporation; and

 

e) a duly completed bank mandate form; and

 

f) The Facility fee detailed in clause 7 below; and

 

g) the executed original of the Guarantee referred to in clause 8 below together
with a legal opinion in respect of the Guarantee in form and substance
satisfactory to the Bank.

 

5. Repayment

 

The Facility shall be repayable on demand.

 

6. Termination

 

6.1. Whilst it is the Bank’s present intention that the Facility should remain
available to the Borrower until further notice the Bank nevertheless reserves
the right to terminate the Facility at any time by notice to the Borrower in
writing and after such termination no further utilisation of the Facility will
be permitted.

 

6.2. On such termination all amounts then outstanding by way of overdraft and
/or Advances, together with accrued interest thereon and any other sums for
which the Borrower is liable hereunder in respect thereof, will be immediately
due and payable without further notice or demand.

 

7. Facility Fee

 

The Bank will charge an annual arrangement fee of GB2,500 (two thousand five
hundred pounds sterling), such arrangement fee is to be debited under advice
from your current account held with the Bank.

 

2



--------------------------------------------------------------------------------

8. Guarantee

 

The Borrower’s obligations under the Facility will be subject at all times to
the guarantee of Handleman Company, in form and substance satisfactory to the
Bank (the “Guarantee”).

 

9. Financial Information

 

As long as the Facility is available or any sum is outstanding hereunder the
Borrower will provide the Bank with the following:-

 

9.1. a copy of its audited balance sheet and profit and loss account within 180
days of the close of each of its financial years; and

 

9.2. such other information relating to its financial condition as the Bank may
from time to time reasonably require.

 

9.3. quarterly management information within 30 days of the close of each
financial quarter.

 

10. Indemnification

 

The Borrower will indemnify the Bank on demand for all costs and expenses
(including, without limitation, legal fees) incurred by the Bank in
contemplation of or in connection with, the maintenance of the Facility and
preserving, maintaining and enforcing any of the Bank’s rights hereunder or as a
result of any breach by the Borrower hereunder.

 

11. Rights of Third Parties

 

Unless expressly provided to the contrary in this letter, a person who is not a
party to this letter may not enforce or enjoy the benefit of any of its terms
under the Contracts (Rights of Third Parties) Act 1999.

 

12. Governing Law and Jurisdiction

 

12.1. The Facility shall be governed by and construed in accordance with English
law.

 

12.2. The Borrower agrees that any legal action or proceedings with respect to
this Facility may be brought in the English courts and irrevocably submits to
such jurisdiction.

 

Please confirm your acceptance of the above terms and conditions by signing and
returning to this office the enclosed duplicate of this letter together with the
documents called for in Clause 4 above not later than 30 days after the date of
this letter, after which date the Bank reserves the right to withdraw the offer
contained herein.

 

Yours faithfully,

 

  

ABN AMRO Bank N.V.,

London Branch

 

3



--------------------------------------------------------------------------------

Memorandum of Acceptance

 

We hereby agree to, and confirm our acceptance of, the terms and conditions set
out in the above letter.

 

  

for and on behalf of

Handleman UK Limited

 

Dated _____________________________________

 

4